Citation Nr: 1103529	
Decision Date: 01/27/11    Archive Date: 02/08/11

DOCKET NO.  92-22 880A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.	Entitlement to service connection for residuals of a 
gastrointestinal disorder. 

2.	Entitlement to service connection for hearing loss. 

3.	Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Amy R. Grasman, Counsel


INTRODUCTION

The Veteran served on active duty from March 1974 to September 
1975, as well as some additional periods of reserve service.  The 
Veteran also had active service from May 1978 to April 1980 which 
was considered a bar to VA benefits under 38 U.S.C.A. § 3103(a) 
in a March 1985 Administrative Decision. 

This appeal comes before the Board of Veterans' Appeals (Board) 
from an April 1992 RO decision denying service connection for an 
intestinal condition issued by the Department of Veterans Affairs 
(VA) Regional Office (RO) in San Diego, California and a June 
2003 rating decision issued by the VA RO in Anchorage, Alaska 
denying service connection for hearing loss and tinnitus.  

This appeal was remanded by the Board in February 2005 and July 
2006 for additional development.  In September 2009, the Board 
denied the Veteran's claims.  The Veteran subsequently appealed 
to the United States Court of Appeals for Veterans Claims 
(Court).  The representative for the appellant and the Secretary 
of Veterans Affairs filed a Joint Motion for Remand in December 
2008.  By Order of the Court the claim was returned to the Board.  
In July 2010, the Board remanded the appeal for additional 
development.  

In May 2004, the Veteran testified in a Travel Board hearing in 
front of the undersigned Veterans Law Judge.  The transcript of 
the hearing is associated with the claims file and has been 
reviewed.  




FINDINGS OF FACT

1.	The Veteran has been notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary for 
an equitable disposition of this appeal has been obtained.

2.	The competent medical evidence shows that the Veteran had a 
gastrointestinal disorder prior to service and any increase in 
the Veteran's gastrointestinal disability was due to the natural 
progression of the disease.  

3.	The competent evidence of record shows that bilateral hearing 
loss did not manifest within one year after service and was not 
incurred in service.

4.	The competent evidence of record shows that tinnitus was not 
incurred in service.


CONCLUSIONS OF LAW

1.	Residuals of a gastrointestinal disability were not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 1111, 
1153 (West 2002); 38 C.F.R. §§ 3.303, 3.304(b), 3.306 (2010).

2.	Bilateral hearing loss was not incurred in or aggravated by 
active service, and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2010).

3.	Tinnitus was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice 
from VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must 
be provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Regarding service connection for a gastrointestinal disability, 
the unfavorable AOJ decision that is the basis of this appeal was 
already decided and appealed prior to the enactment of the 
current section 5103(a) requirements in 2000.  The Court 
acknowledged in Pelegrini that where, as here, the § 5103(a) 
notice was not mandated at the time of the initial AOJ decision, 
the AOJ did not err in not providing such notice.  Rather, the 
appellant has the right to a content complying notice and proper 
subsequent VA process.  Pelegrini, 18 Vet. App. at 120.  

Regarding all issues subject to this decision, the Veteran was 
sent a VCAA letter in January 2002 that addressed the notice 
elements.  The letter informed the appellant of what evidence was 
required to substantiate the claims and of the appellant's and 
VA's respective duties for obtaining evidence.  The appellant was 
also asked to submit evidence and/or information in his 
possession to the AOJ.

Although the notice letter was not sent before the initial AOJ 
decision regarding the gastrointestinal claim, the Board finds 
that this error was not prejudicial to the appellant because the 
actions taken by VA after providing the notice have essentially 
cured the error in the timing of notice.  Not only has the 
appellant been afforded a meaningful opportunity to participate 
effectively in the processing of his claim and given ample time 
to respond, but the AOJ also readjudicated the case by way of 
supplemental statements of the case issued after the notice was 
provided.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this appeal 
as the timing error did not affect the essential fairness of the 
adjudication.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ).  

A March 2006 letter also included the notice provisions 
pertaining to how VA assigns disability ratings and effective 
dates as set forth in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Although the notice was sent after the initial rating 
decisions, such error was harmless given that service connection 
is being denied, and hence no rating or effective date will be 
assigned with respect to the claimed conditions.  Therefore, the 
Board concludes that the requirements of the notice provisions of 
the VCAA have been met, and there is no outstanding duty to 
inform the Veteran that any additional information or evidence is 
needed.  Quartuccio, 16 Vet. App. at 187.

VA also has a duty to assist the veteran in the development of 
the claim.  This duty includes assisting the veteran in the 
procurement of service treatment records, pertinent medical 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The RO has obtained service medical records, DD 
Form 214, private medical records, Social Security Administration 
(SSA) records and VA medical records.  The Veteran was provided 
an opportunity to set forth his contentions during the hearing 
before the undersigned Veterans Law Judge.  This appeal was 
remanded by the Board in February 2005 for additional development 
and the appellant was afforded VA medical examinations in 
September and October 2005.  The Board also remanded this matter 
in July 2006 for compliance with the February 2005 Remand 
instructions because the 2005 VA examinations were not associated 
with the claims file.  Therefore, the appellant was also afforded 
a VA medical examination in May 2007.  Additionally, the SSA 
records were obtained pursuant to the July 2010 Remand.  The 
Board finds that the RO substantially complied with the remand 
directives.  Stegall v. West, 11 Vet. App. 268 (1998).  

Additionally, when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  As noted above, the Board finds that the 2005 and 2007 
VA opinions obtained in this case were sufficient, as they were 
predicated on a full reading of the Veteran's service and post-
service VA medical records.  They considered all of the pertinent 
evidence of record, the statements of the appellant, and provided 
an explanation for the opinion stated.  Accordingly, the Board 
finds that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issue on appeal has 
been met.  38 C.F.R. § 3.159(c)(4).

Significantly, neither the appellant nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance is required to fulfill VA's duty to 
the appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, all of the evidence submitted by the 
Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claims.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

After careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 
(2010).  If the evidence for and against a claim is in equipoise, 
the claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2009); Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990). 

SERVICE CONNECTION

Service connection may be granted for a disability resulting from 
a disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2010).  This 
may be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  

To establish direct service connection for a claimed disorder, 
there must be (1) medical evidence of current disability; (2) 
medical, or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time.  See 38 C.F.R. § 3.303(b) (2010).  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim. Id.  

Where a veteran served 90 days or more during a period of war or 
during peacetime service after December 31, 1946, and a chronic 
disease such as an organic disease of the nervous system, 
including sensorineural hearing loss, manifests to a degree of 10 
percent within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. § 1101, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2010).

Gastrointestinal Disability

The Veteran asserts, and the medical evidence of record supports, 
that the Veteran had gastrointestinal problems prior to service.  
The medical evidence of record shows that the Veteran had 
congenital intestinal malrotation prior to service.  The medical 
records show that the Veteran also had various surgeries for 
intestinal obstruction and related problems prior to service.  
The intestinal surgeries were noted on the entrance examination 
as well as the abdominal scars.  See 38 U.S.C.A.  §§ 1110, 1111, 
1131; 38 C.F.R. § 3.304(b).  The Veteran does not contend that 
his disability was caused by service, however, he asserts that 
his gastrointestinal problems were aggravated in service.  

A pre-existing injury or disease is considered to have been 
aggravated by active service if there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural progression 
of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  
Aggravation is not conceded where the disability underwent no 
increase in severity during service based on all the evidence of 
record pertaining to the manifestations of the disability prior 
to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995) 
(providing that the presumption of aggravation created by section 
3.306 applies only if there is an increase in severity during 
service).  

Temporary or intermittent flare-ups of a pre-existing injury or 
disease are not sufficient to be considered "aggravation in 
service" unless the underlying condition, as contrasted with 
symptoms, has worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Jensen 
v. Brown,  4 Vet. App. 304, 306-307 (1993).  A "lasting worsening 
of the condition" or a worsening that existed not only at the 
time of separation but one that still exists currently is 
required.  Routen v. Brown, 10 Vet. App. 183, 189 (1997); see 
Verdon v. Brown, 8 Vet. App. 529, 538 (1996).  

The Board has reviewed all the medical evidence of record.  The 
Board acknowledges extensive treatment for gastrointestinal 
problems prior, during and after service.  However, the medical 
evidence of record shows that any increase in the disability 
during active service was due to the natural progression of the 
disease.  

In October 2005, the Veteran was afforded a Compensation and 
Pension Examination.  An Addendum dated in August 2006, is also 
of record.  In these examinations, the Veteran stated that his 
gastrointestinal problems began shortly after birth.  The 
examiner noted that the Veteran's abdominal problems in service 
appeared to be totally connected to his pre-military service 
conditions.  

The Veteran was afforded a VA Compensation and Pension 
Examination in May 2007.  The examiner reviewed the claims file, 
including private medical records, VA medical records and service 
medical records.  The examiner also noted the Veteran's history.  
The examiner examined the Veteran and current medical literature.  
The VA examiner concluded that it was less likely as not that the 
Veteran's preexisting gastrointestinal condition was aggravated 
by military service.  The examiner reasoned that the Veteran had 
extensive and multiple surgeries prior to service resulting in 
clustering of his small intestine in the upper quadrant with the 
resultant of high risk of developing intestinal pseudo 
obstruction as well as chronic abdominal pain.  The examiner 
noted that the Veteran developed several episodes of pseudo 
obstruction during service that was managed conservatively even 
after a failed exploratory laparotomy in 1979 and there was no 
evidence of adhesions requiring multiple surgeries.  The examiner 
concluded that there was no evidence that the Veteran's abdominal 
condition was aggravated beyond the natural progression during 
service.  

Based on the foregoing, the Board finds that service connection 
for gastrointestinal problems is not warranted.  The medical 
evidence shows that any increase in disability in service or 
after service was due to the natural progression of the disease, 
and not to aggravation in service.  The Veteran has not submitted 
any medical evidence that shows that his condition was aggravated 
in service beyond the natural progression of the disease.  The 
medical evidence of record shows treatment for gastrointestinal 
problems, but the evidence does not show that there was an 
increase in the disability in service.  

The Board has considered the Veteran's contentions and testimony 
that his gastrointestinal problems were aggravated in service, 
however, as a layman, without the appropriate medical training 
and expertise; he is not competent to provide a probative opinion 
on a medical matter such as aggravation or the natural 
progression of a disease.  While a layman such as the Veteran can 
certainly attest to his in-service experiences and current 
symptoms, he is not competent to provide an opinion regarding 
aggravation or progression of his disability.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge").

In contrast, the VA opinion is competent.  The VA examiner was a 
physician with medical training.  The examination was also 
adequate because it was based upon consideration of the Veteran's 
prior medical history, the claims file and physical examination 
of the Veteran.  The examiner also described the disability, in 
sufficient detail so that the Board's evaluation of the 
disability will be a fully informed one.  See Stefl v. Nicholson, 
21 Vet. App. 120, 123 (2007).  The examiner also provided a 
rationale for his opinion.  As such, the Board finds the VA 
examination probative.  See Prejean v. West, 13 Vet. App. 444, 
448-49 (2000) (factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file and 
the thoroughness and detail of the opinion).  As the VA 
examiner's opinion was competent and probative, the Board finds 
that the VA examination outweighs the Veteran's assertions and 
testimony that his gastrointestinal disability was aggravated in 
service.  

In sum, the preponderance of the evidence is against the claim 
and the benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, 
The Board finds that the Veteran is not entitled to service 
connection for residuals of a gastrointestinal disorder.  

Hearing Loss and Tinnitus

The Veteran asserts that he was exposed to hazardous noise levels 
in service including jet engine noise.  

The Board notes that the medical evidence of record does not show 
that the Veteran had sensorineural hearing loss as defined by VA 
regulations within one year from the date of termination of 
service, as such, service connection cannot be presumed.  See 38 
U.S.C.A. § 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 
3.309, 3.385.  

After service, the Veteran was diagnosed with bilateral hearing 
loss.  In a September 2005 VA audio examination, the audiologist 
reviewed the service medical records and noted the audiograms in 
January 1974, October 1974, August 1974, February 1975 and August 
1979 were normal.  An examination in February 1976 showed 
thresholds within normal limits except for a 30 dB threshold at 
500 Hz.  The examiner conducted audiological testing on the 
Veteran.  The examiner concluded that the Veteran has mild 
sensorineural hearing loss in both ears with a decrease to 
moderate level at 6-8 KHz and at 3 KHz in the left ear.  The 
examiner found that the results were consistent with a cochlear 
site of lesion and an ear, nose and throat evaluation was not 
indicated.  

The examiner, however, did not find that the hearing loss was 
related to noise exposure in service.  The examiner concluded 
that the configuration of the hearing loss was not consistent 
with noise exposure nor was hearing loss recorded in service.  
The examiner explained the hearing loss in the in-service 
examination was most likely related to noise in the test area or 
conductive pathology which later resolved.  The examiner noted 
medical literature that concluded that hearing loss due to noise 
does not progress once the exposure is discontinued.  

Additionally, the examiner found that the Veteran's report of 
tinnitus was vague but more likely than not with onset following 
separation from service.  The examiner noted a head injury that 
the Veteran had in May 1982.  The examiner found that it was 
unlikely that persistent tinnitus attributable to noise would be 
reported in the absence of noise induced hearing loss.  The 
examiner concluded that tinnitus was likely associated with a 
head injury which occurred after separation from service.  

The examiner concluded that the mild/moderate flat configured 
hearing loss was more likely to be related to the head injury 
after service, than to noise exposure.  The examiner noted, 
however, that etiology cannot be established with certainty.  The 
examiner opined that the Veteran's hearing loss and tinnitus were 
not related to the Veteran's active service or noise exposure in 
service.  

Although the Veteran has current diagnoses of hearing loss and 
tinnitus, the medical evidence does not show that they are 
related to service, including noise exposure in service.  The 
examiner noted that the etiologies cannot be established with 
certainty; however, service connection may not be based on 
speculation or even remote possibility.  See 38 C.F.R. § 3.102; 
Obert v. Brown, 5 Vet. App. 30, 33 (1993); Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992) (medical opinions, which are 
speculative, general or inconclusive in nature, cannot support a 
claim).  In this case, the examiner concluded that the hearing 
loss and tinnitus were more likely related to a head injury that 
occurred after service.  As the medical evidence does not show 
that hearing loss or tinnitus is related to an incident or 
disease in service, or to noise exposure in service, service 
connection is not warranted.  

The Board has considered the Veteran's contention that his 
hearing loss and tinnitus was caused by noise exposure in 
service, however, he is not competent to provide a probative 
opinion on a medical matter such as etiology.  The Board 
acknowledges that the Veteran is competent to describe the noise 
exposure in service and the observable manifestations of his 
claimed disabilities.  See Charles v. Principi, 16 Vet. App. 370, 
374 (2002) (ringing in the ears is capable of lay observation); 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. 
Brown, 6 Vet. App. 465, 469-70 (1994).  

However, the Board places great probative weight on the September 
2005 VA examiner's opinions regarding the etiology of the 
Veteran's hearing loss and tinnitus as the examiner considered 
all of the evidence of record, to include the service treatment 
records, post-service treatment records, lay testimony, and 
conducted a clinical evaluation in rendering the opinion.  See 
Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. 
Nicholson, 21 Vet. App. 120, 124 (2007).  The examiner also 
provided a rationale for the conclusion.  As such, the Board 
finds the VA examination probative.  See Prejean v. West, 13 Vet. 
App. 444, 448-49 (2000) (factors for assessing the probative 
value of a medical opinion are the physician's access to the 
claims file and the thoroughness and detail of the opinion).  
Moreover, there is no contrary medical opinion of record.

The Board notes that the Veteran has contended on his own behalf 
that his bilateral hearing loss and tinnitus are related to his 
military service.  Additionally, he testified that he began to 
experience hearing difficulty and tinnitus during his military 
service.  Lay witnesses are competent to provide testimony or 
statements relating to symptoms or facts of events that the lay 
witness observed and is within the realm of his or her personal 
knowledge, but not competent to establish that which would 
require specialized knowledge or training, such as medical 
expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Lay 
evidence may also be competent to establish medical etiology or 
nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 
2009).  

In the instant case, the Board finds that the question regarding 
the potential relationship between the Veteran's bilateral 
hearing loss and tinnitus and any instance of his military 
service to be complex in nature.  See Woehlaert v. Nicholson, 21 
Vet. App. 456 (2007) (although the claimant is competent in 
certain situations to provide a diagnosis of a simple condition 
such as a broken leg or varicose veins, the claimant is not 
competent to provide evidence as to more complex medical 
questions).  In this regard, the VA examiner found that any 
hearing loss noted in service had resolved.  Moreover, the 
examiner found that there was an intervening cause to the 
Veteran's hearing loss and tinnitus.  Specifically, hearing loss 
and tinnitus began after a 1982 head injury during which the 
Veteran lost consciousness and suffered skull fractures.  The 
Board further notes that the Veteran's assertions are not 
supported by the National Guard records which do not show a 
hearing loss disability in August 1979 after an abnormal 
threshold was noted in February 1976.  

As such, while the Veteran is competent to describe his 
difficulty hearing and complaints of tinnitus, the Board accords 
his statements regarding the etiology of such disorders little 
probative value as he is not competent to opine on such complex 
medical questions.  Specifically, where the determinative issue 
is one of medical causation, only those with specialized medical 
knowledge, training, or experience are competent to provide 
evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 
(1994).  Moreover, the Veteran has only offered conclusory 
statements regarding the relationship between his military 
service and his current bilateral hearing loss and tinnitus.  In 
contrast, the VA examiner took into consideration all the 
relevant facts in providing the opinion.

Therefore, the Board finds that the Veteran's contentions 
regarding the etiology of his bilateral hearing loss and 
tinnitus, as well as his allegations of continuity of such 
symptomatology, are outweighed by the competent and probative VA 
examiner's findings.  Therefore, the Board finds that service 
connection for bilateral hearing loss and tinnitus is not 
warranted.

The Board has considered the applicability of the benefit of the 
doubt doctrine. However, the preponderance of the evidence is 
against the Veteran's claims of entitlement to service connection 
for bilateral hearing loss and tinnitus. As such, that doctrine 
is not applicable in the instant appeal, and his claims must be 
denied. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for residuals of a gastrointestinal disorder 
is denied.  

Service connection for hearing loss is denied.  

Service connection for tinnitus is denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


